Title: From James Madison to James Madison, Sr., 30 March 1792
From: Madison, James
To: Madison, James, Sr.


Hond. SirPhilada. Mar: 30. 1792
I have procured & inclose with the two last Natl. Gazettes, the 1st. No. which compleats your sett. If any that I send from time to time shd. miscarry, I wish you to let me know it and I will supply the loss.

The Representation-bill has passed the two Houses, in the unconstitutional form proposed by the Senate, and is now before the Senate. It fixes the number at 120 members & distributes them so as to allow for fractions to particular States. The Mint Bill has also passed. The H. of Reps. is at present engaged on the Reports of the Secy. for keeping open the door for subscriptions to the Funding system including the assumption which I presume will be done, and for assuming the remainder of the State debts, which will meet with a strong opposition, if not a successful one. Nothing late from Europe. St. Domingo remains in distress. I inclose some White Mulberry seed, which it may be worth while to sow if you can spare any convenient spot for a little nursery. It will suffice for yourself & my brothers. The sooner it is put in the ground the better. It shd. be sown abt. ½ inch deep & abt. 15 or 18 apart.
